Luke, J.
1. This ease has been in this court heretofore (Bertha Mineral Co. v. Buie, 27 Ga. App. 660, 109 S. E. 539), and the rulings then announced are the law of the case. Under the evidence, the court properly directed a verdict in favor of the plaintiff in fi. fa., and did not err in thereafter overruling the motion for a new trial, which was based upon the general grounds and upon the court’s direction of a verdict.
2. It not affirmatively appearing to this court that the bill of exceptions was sued out for the purpose of delay only, the request of the defendant in error that it be awarded damages is denied.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.